Citation Nr: 0817363	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  03-36 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
memory loss, irritability, and lack of concentration to 
include due to undiagnosed illness contracted during the 
Persian Gulf War.

2.  Entitlement to service connection for memory loss, 
irritability, and lack of concentration to include due to 
undiagnosed illness contracted during the Persian Gulf War.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1971 and November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that determined new and material 
evidence to reopen a claim of entitlement to service 
connection for memory loss, irritability, and lack of 
concentration (claimed as due to undiagnosed illness) had not 
been received.  The veteran testified at a Board hearing at 
the RO before a Veteran's Law Judge in November 2000.  A 
transcript of the hearing is of record.

In July 2006, the Board remanded the issue of service 
connection for memory loss, irritability, and lack of 
concentration so that the veteran could be provided with 
notice pursuant to Kent v. Nicholson, 20 Vet.App. 1, 10 
(2006) and 38 U.S.C.A. § 5103 (2007).

The RO addressed the new and material evidence issue in the 
rating decision on appeal.  In an October 2007 supplemental 
statement of the case (SSOC), the RO found that, although 
evidence submitted by the veteran after the rating decision 
on appeal was issued was new, it was not material. 

The issue of entitlement to service connection memory loss, 
irritability, and lack of concentration is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
memory loss, irritability, and lack of concentration in March 
2001.  The appellant received timely notice of the 
determination but did not appeal, and that decision is now 
final.

2.  Evidence received since the March 2001 Board decision is 
not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for memory loss, irritability, and lack of 
concentration. 


CONCLUSION OF LAW

New and material evidence has been received since the March 
2001 Board decision, and the claim of entitlement to service 
connection for memory loss, irritability, and lack of 
concentration is reopened.  38 U.S.C.A. § 5108 (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.156 (a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The veteran's claim to reopen service connection for memory 
loss, irritability, and lack of concentration based on new 
and material evidence has been considered with respect to 
VA's duty to notify and assist, to include Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Given the favorable outcome noted 
below, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).




New and Material Evidence Claim

The veteran filed to reopen his claim for service connection 
for memory loss, irritability, and lack of concentration to 
include due to undiagnosed illness contracted during the 
Persian Gulf War, in May 2002.  In February 2003, the RO 
denied the claim, finding that the veteran had not submitted 
new and material evidence to reopen the claim.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The RO originally denied the veteran's claim in August 1995, 
and in August 1997 reconsidered the claim.  The veteran 
appealed the August 1997 rating decision to the Board, which, 
in a March 2001 decision, denied entitlement to service 
connection for memory loss, irritability, and lack of 
concentration due to undiagnosed illness contracted during 
the Persian Gulf War, on the basis that the evidence of 
record did not show that the veteran's claimed memory loss, 
irritability, and lack of concentration disabilities were 
related to his military service.  That decision is now final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Evidence considered at the time of the March 2001 Board 
decision includes the veteran's service medical records and 
VA medical records dated from 1994 to 1999.

Evidence submitted since the March 2001 Board decision 
includes VA medical treatment records dated in May 2001, 
which note that irritability and cognitive problems may occur 
after exposure to neurotoxic chemicals. 

The May 2001 VA medical records are new because they are not 
duplicative of evidence considered by the Board at the time 
of its March 2001 decision.

The May 2001 VA medical records also address a possible nexus 
between an in-service exposure or event and a current 
disability, which was the basis for the Board's March 2001 
denial of service connection.  Thus, they clearly relate to 
the unestablished fact of whether the veteran has a current 
disability that is related to service as required by 38 
C.F.R. § 3.303 (2007).  Likewise, the newly submitted medical 
evidence is not cumulative or redundant of existing evidence, 
and presents a reasonable possibility of substantiating the 
claim.  Thus, it is new and material evidence and reopening 
the claim to entitlement to service connection for memory 
loss, irritability, and lack of concentration to include due 
to undiagnosed illness contracted during the Persian Gulf 
War, is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(a).  


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for memory loss, 
irritability, and lack of concentration to include due to 
undiagnosed illness contracted during the Persian Gulf War, 
to this extent only the claim, is granted.                                                                 


REMAND

The veteran seeks service connection for memory loss, 
irritability, and lack of concentration.  He claims that he 
is presently suffering from these disabilities as a result of 
his service during the Persian Gulf War, and has testified 
that his problems began within a month of his return from 
overseas service.  The veteran is service connected for post-
traumatic stress disorder (PTSD), and this disability is 
currently evaluated as 70 percent disabling.

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

The substantive changes of the Veterans Education and 
Benefits Extension Act of 2001 provides for service 
connection for a "qualifying chronic disability" that became 
manifest during service on active duty in the Armed Forces in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or to a degree of 10 percent or more during the 
presumptive period prescribed by VA regulation.  The term 
"qualifying chronic disability" is defined as a chronic 
disability resulting from any of the following (or any 
combination of any of the following):

(A) An undiagnosed illness; (B) A medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms; or (C) Any 
diagnosed illness that VA determines by regulation warrants a 
presumption of service-connection.  38 U.S.C.A. § 1117(a)(2).

The presumptive manifestation period extends to December 31, 
2011.  38 C.F.R. § 3.317.

In short, in order to establish service connection under 38 
U.S.C. § 1117 and 38 C.F.R. § 3.317, a claimant must present 
evidence that he or she is a Persian Gulf veteran who (1) 
exhibits objective indications; (2) of a chronic disability 
such as those listed in paragraph (b) of 38 C.F.R. § 3.317; 
(3) which became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10% 
during the presumptive period; and (4) such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2005).

The record shows present treatment for memory loss, 
irritability, and lack of concentration.  VA medical records 
dated in May 2001 note that the veteran has cognitive 
problems that include deficits in attention, concentration, 
memory, processing speed, word finding, and executive 
function.  Likewise, this record indicates that the veteran 
is irritable. VA treatment records dated in December 2005 
note that the veteran has specific deficits in learning and 
memory, and December 2006 VA treatment records note abnormal 
neuropsychological test results.  

The service medical records (SMRs) for both of the veteran's 
periods of service are negative for treatment for, or a 
diagnosis of, any of the claimed conditions, however SMRs 
dated in October 1993 do note that the veteran had moderate 
to severe exposure to oil smoke, and exposure to heavy dust 
and sandstorms.  Personnel records show that the veteran, who 
served on active military duty in the Southwest Asia Theater 
of Operations during the Persian Gulf War, is deemed a 
Persian Gulf War veteran.  38 C.F.R. § 3.317(d).  

In April 2001 a VA clinician noted that although the 
veteran's fatigue, lack of energy, and cognitive defects can 
be explained by his depression and anxiety, the role of 
exposure to unknown chemicals cannot be completely ruled out 
as they may result in similar symptoms.

A VA psychiatric treatment report dated May 1, 2001, notes 
that anxiety, depression, irritability, and cognitive 
problems may occur after exposure to neurotoxic chemicals. 

A VA psychiatric treatment record dated May 16, 2001, notes 
that given the uncertainties surrounding events in the 
Persian Gulf regarding potential exposures, it is possible 
that any or all of the veteran's cognitive disorder, with 
significant deficits in processing speed and reaction time, 
PTSD, depression, and unexplained illness, might be related, 
at least in part, to such exposures.  The physician then 
noted that it has been established that neurotoxins may cause 
psychiatric problems (such as depression, anxiety, 
irritability, short temper, ect) and cognitive problems 
(decreased attention or concentration, short term memory, 
executive function, ect).

There are also medical treatment reports of record that 
indicate that the veteran's memory loss, irritability, and 
lack of concentration are due to factors other than exposures 
during the Persian Gulf War.  The April 2001 record noted 
above indicates that the veteran's claimed conditions can be 
explained by his depression and anxiety.  Likewise, a May 
2001 VA medical record indicates that the veteran's attention 
and concentration ability is generally low and his memory is 
commensurate with his intellectual ability.  A December 2005 
VA medical record notes that the veteran deficits in 
language, motor functioning, learning, and memory is most 
commensurate with the onset of a primary dementia, such as 
Alzheimer's disease.  A December 2006 VA medical record notes 
that, following testing, the veteran was found to have 
abnormal neuropsychological test results, but that the data 
is not consistent with a Dementia syndrome, per se.

These medical opinions are speculative at best, and of little 
evidentiary value because they express the etiology of any 
possible current disability the veteran may have as possible, 
rather than probable.  See Perman v. Brown, 5 Vet. App. 237, 
241 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992);

Notwithstanding the fact that there is widely differing 
medical evidence of record, the current record does contain 
competent medical evidence of current memory loss, 
irritability, and lack of concentration; an in-service 
exposure and a close proximity in time between active service 
and when the veteran filed his claim for compensation; and 
competent medical evidence that indicates that the veteran's 
claimed memory loss, irritability, and lack of concentration 
may be associated with an in-service exposure to toxins 
during the Persian Gulf War.  However, because there is 
insufficient medical evidence for the Board to decide the 
veteran's claim, a VA medical examination must be provided 
and a definitive opinion obtained.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); See also U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (c) (2007).  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2007). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
examination by an appropriate medical 
professional to determine the nature and 
etiology of any current disability 
manifested by the claimed symptomatology.  
As to each disability identified, the 
examiner should note whether the 
disability is a manifestation of the 
veteran's service-connected PTSD 
disability or, alternatively, attributable 
to something else.  

If no disability is diagnosed that 
includes the veteran's claimed memory 
loss, irritability, and lack of 
concentration as manifestations (including 
his PTSD), the examiner should provide an 
opinion as to whether it is as likely as 
not that memory loss, irritability, and 
lack of concentration are manifestations 
of a chronic disability resulting from an 
undiagnosed illness.  

The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination and that 
review should be noted in the examination 
report.  The examiner should note the VA 
medical records from April and May 2001.  
A rationale for all medical opinions must 
be provided.

2.  Thereafter, any additional development 
needed should be accomplished and the claim 
should then be readjudicated.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations, and 
allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


